DETAILED ACTION
	This Office action is in response to (a) the after-final amendment filed November 7, 2022 by which claims 1, 7, 8, 11, 17, and 18 were amended, and (b) the Request for Continued Examination filed November 17, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.

			             Claim Interpretation
It is noted that use of the phrases “first direction” and “second direction” (as in lines 2 and 4, respectively, of claims 1 and 11), as newly added into independent claims 1 and 11, is not the same as is disclosed in the specification. The “first direction” is D1 and the “second direction” is D2, as in Figure 2. In particular, use of these phrases, along with the proceeding language in the claims, cannot define the disclosed (i.e., in the original specification) directions. 
Further, it is noted that the “first direction” and “second direction” in claim 1 is NOT the same as the “first direction” and “second direction” in claim 11. In particular, in claim 1, the “first direction” faces towards the left front perspective if Figure 2 and the “second direction” faces towards the right rear perspective in Figure 2, and in claim 11, the “first direction” faces towards the right rear perspective in Figure 2 and the “second direction” faces towards the left front perspective if Figure 2, which are opposite. Similarly, use of the term “first” and “second” before teeth in claims 1 and 11 is different from one another, i.e., in claim 1, the rail has the “first teeth” and the divider has the “second teeth”, and in claim 11, the divider has the “first teeth” and the rail has the “second teeth”.
While not indefinite, since use of a term such as “first” and “second”, can be used to define a direction, it is strongly suggested that a term other than “first” and “second” be used, for example, --forward-- or --rearward--, where applicable, for clarity.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In line 3 of claim 1, “rearsurface” should be changed to --rear surface--.
In lines 3-4 of claim 11, it appears that “parallel and opposite to second direction” is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All claims depending from claim 1 are also rejected.
The (newly added) limitation “the first surface” in claim 1 (see line 4) lacks proper antecedent basis in the claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10; and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,746,468 (Poulokefalos ‘468).
With respect to claim 1, Poulokefalos ‘468 discloses a product divider assembly comprising a rail (30 - see Figures 4, 5, and 12B) including a front surface (28) facing in a first direction (towards the right in Figure 5) having a plurality of first teeth (32) facing in the first direction (towards the right in Figure 5) and a rear surface (114) formed on an opposite side (i.e., the front surface 28 is on the left “side” of Figure 5 and the rear surface 114 is on the right “side” of Figure 5) of the of the rail (30) from the front surface (28) and facing in a second direction (towards the left in Figure 5) that is parallel (the surface of 28 faces to the right in an imaginary plane that is parallel to the surface of 114 that faces to the left in an imaginary plane) and opposite to the first direction (towards the right in Figure 5); and a divider (80 - see Figure 11A) including a base (at 110 in Figure 11B) having a bottom side (below the plane of the top of 110 defines the bottom side) including plurality of second teeth (82) facing the second direction (to the left in Figure 8A) and engaging the plurality of first teeth (32) of the rail (30) and one or more biasing members (104, 104) engaging (see column 7, lines 45-53) the rear surface (114) of the rail (30) to bias the first teeth (32) of the rail (30) in the first direction (towards the right in Figure 4) towards the plurality of second teeth (82); with respect to claim 2, wherein the divider (80) includes a pair of divider sidewalls (unnumbered - extending vertically in Figure 11B, from element 88 to the rear of 80 at numeral 110, and including element 100) extending from opposite sides of the base, the plurality of second teeth (82) and the one or more biasing members (104, 104) being disposed between the divider sidewalls; with respect to claim 3, each of the divider sidewalls include a gripping member (unnumbered - u-shaped groove near the back of Figure 11B; i.e., it is noted that the claim does not require what element the member grips) disposed on an opposite side of the second teeth (82) from the biasing member; with respect to claim 4, wherein each of the one or more biasing members (104, 104) includes a resilient tab extending from the bottom side of the base; with respect to claim 5, wherein each resilient tab extends from a first end attached to the bottom side of the base to a distal second end (at 102) configured to flex toward the bottom side; with respect to claim 6, wherein the rail (30) includes a front wall (at 28 in Figure 5) defining the front surface and a rear wall (at 114) defining the rear surface; with respect to claim 7, wherein the front wall (28) includes a front lip (unnumbered - see Figure 1A) defining the plurality of first teeth (32); with respect to claim 8, wherein the rear wall includes a rear lip (114 - see column 7, line 49, i.e., “flanged lip”) disposed between the bottom side of the base and each of the one or more biasing members (104); with respect to claim 9, wherein the divider (80) further comprises a divider wall (84) extending from the base; with respect to claim 10, further comprising a pusher wall (70 - see Figure 1) coupled to the rail (30) and operable to move parallel to the divider wall (80).
With respect to claim 11, Poulokefalos ‘468 discloses a product divider assembly comprising the divider (80), as advanced above, including the base having the bottom side including plurality of first teeth (82) facing in a first direction (toward the right in Figure 8A) and the resilient biasing member (104, 104) configured to apply a biasing force in a parallel and opposite second direction (towards the left in Figure 8A) towards the plurality of first teeth (82); and the rail (30), as advanced above, slideably coupled to the bottom side of the divider (80) between the first teeth (82) and the biasing member (104), the rail including the front surface (28) having a plurality of second teeth (32) facing the second direction (to the left in Figure 8A) and operable to engage the first teeth (82) and the rear surface (114) formed on an opposite side side (i.e., the front surface 28 is on the left “side” of Figure 5 and the rear surface 114 is on the right “side” of Figure 5) of the rail (30) and facing in the first direction (to the right in Figure 8A) away from the front surface (28) and engaging (see column 7, lines 48-49) the biasing member (104); with respect to claim 12, wherein the divider includes a pair of divider sidewalls extending from opposite sides of the base, the plurality of second teeth and the biasing member being disposed between the divider sidewalls, as advanced above with respect to claim 2; with respect to claim 13, each of the divider sidewalls include a gripping member disposed on an opposite side of the second teeth from the biasing member, as advanced above with respect to claim 3; with respect to claim 14, wherein the biasing member includes a resilient tab extending from the bottom side of the base, as advanced above with respect to claim 4; with respect to claim 15, wherein the resilient tab extends from a first end attached to the bottom side of the base to a distal second end configured to flex toward the bottom side, as advanced above with respect to claim 5; with respect to claim 16, wherein the rail includes a front wall defining the front surface and a rear wall defining the rear surface, as advanced above with respect to claim 6; with respect to claim 17, wherein the front wall includes a front lip defining the plurality of second teeth, as advanced above with respect to claim 7; with respect to claim 18, wherein the rear wall includes a rear lip disposed between the bottom side of the base and each of the biasing member, as advanced above with respect to claim 8; with respect to claim 19, wherein the divider further comprises a divider wall extending from the base, as advanced above with respect to claim 9; and with respect to claim 20, further comprising a pusher wall coupled to the rail and operable to move parallel to the divider wall, as advanced above with respect to claim 10.

Response to Arguments
 Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. It is noted that while the rejection has been changed to reflect the amendment to (at least) claims 1 and 11, the arguments are still considered to be commensurate in scope to the rejection and thus are being answered.
It is noted that Applicant has summarized (on page 6 of the “Remarks”) the disclosure of Poulokefalos ‘468 utilizing the language used therein. 
Applicant’s argument (see the first full paragraph on page 7) that “In contrast to the claimed configuration where the biasing members cause the first and second teeth to be biased towards each other, Poulokefalos ‘468 discloses a configuration where the tab (102) engages a feature (i.e., the lip 114) of the attachment portion (20) that faces in the same direction as the teeth (82)” is hereby noted but are not persuasive. This argument is considered to be more limiting than what is actually being claimed, since Applicant is referring to the feature (i.e., 114) facing in the same direction as the second teeth (82), but this language is not in claim 1. In particular, the second teeth (82) face to the left in Figure 8A, and while the ends of the biasing members (104) may face in the same direction, i.e., to the left in Figure 8A, this is not in claim 1. Rather, the claim requires the rail to bias the first teeth (32) in the first direction (i.e., to the left in Figure 5) towards the second teeth (82), In other words, when 104 is hooked onto 114, the teeth (32) on the rail and (82) on the divider move toward each other to interact, and such movement is considered to be such that the first teeth (32) are biased towards the second teeth (82) since the teeth must end up engaging one another. Thus, it appears that Applicant is improperly relying on which direction the biasing member (104 and/or 102) extends which is not in the claim (of claim 1). Further, based on this discussion by the Examiner, it is unclear what Applicant is arguing in “because the tabs (102) interface with a rear surface of the lip (114), the tabs (102) would only bias the teeth (82) of the divider (80) in a direction away from the teeth” (see the middle of the first full paragraph on page 7). It is noted that it is unclear whether this is Applicant’s perspective or whether there is support in Poulokefalos ‘468, which has not been given by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




December 5, 2022